The chancellor decided in this case that after an order had been granted by a surrogate, upon the application of the executors, authorizing them to sell a part of the real estate of their testator to pay debts, under which they have sold a part of such estate, they are not entitled to a new order to sell another portion of the estate to pay new debts, if there are any such discovered since the making of their report of the first sale, without first making out and fifing an account of such new deists in the same manner as if it were an original application. That to justify a surrogate in making a second order of sale, after a lapse of several years, the executors applying for the order must at least state in their petition that new debts which were valid and subsisting claims against the estate had recently been discovered, and, if more than six years had elapsed, that the debts were of such a nature that they were not barred by the Statute of Limitations. Order of the surrogate affirmed, with costs, as to the respondent, S. Rea.